DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments to the claims and arguments filed on August 12, 2021 have been received and entered. Claim 90 has been amended, while claim 91, 93 and 94 have been canceled.  Claims 60-67 and 90, 92, 95-98 and 99 are pending in the application. 

Election/Restrictions
Applicant’s election without traverse of claims 90-92 (group II) in the reply filed on February 23, 2018 was acknowledged. Applicant’s election of neuronal cell and Parkinson’s disease as species for differentiated cells and disease type in the reply filed on February 23, 2018 was acknowledged. Upon further consideration election of species requirement between different species of differentiated cells and disease type were withdrawn and all the non-elected species were rejoined with the elected species. 
Claims 60-67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2018.
Claims 90, 92, 95-98 and 99 are under consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 and 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no US 7732202, US 8420393 and US 9920299 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pamela Hwang on December 10 and 13, 2021.

In the claims
Cancel claim 60-67, 92, 95 and 98
Following claims have been re-written as follows: 

90.	A method of preparing neuronal cells for administering to a human subject with Parkinson's disease, comprising: 
	a) parthenogenetically activating a human oocyte, wherein activating comprises: i) contacting the oocyte with an ionophore at high oxygen (O2) tension; and ii) contacting the oocyte with a serine-threonine kinase inhibitor under low O2 tension;
	b) cultivating the activated oocyte at low O2 tension until blastocyst formation;
	c) transferring the blastocyst to a layer of human feeder cells and culturing the transferred blastocyst under high O2 tension;
	d) mechanically isolating an inner cell mass (ICM) from trophectoderm of the blastocyst; 
	e) culturing the cells of the ICM on a layer of human feeder cells under high O2 tension to produce human stem cells; and
	f) differentiating the human stem cells from (e) into neuronal cells, thereby preparing neuronal cells for administrating to the human subject.

96.	The method of claim 90, wherein the stem cell is autologous to the human subject

97.	The method of claim 90, wherein the stem cell is allogenic to the human subject. 


99.	(Currently Amended) The method of claim 90, wherein the stem cells express one or more markers selected from the group consisting of neurofiliment 68, NCAM, beta III-tubulin, GFAP, alpha-actinin, desmin, PECAM-1, VE-Cadherin, alpha-fetoprotein, and a combination thereof.
Conclusion
Examiner’s comment: The title of the instant application has been changed to -- PARTHENOGENIC ACTIVATION OF HUMAN OOCYTES FOR THE PRODUCTION OF NEURONAL CELLS --
s 90, 96-97 and 99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With Examiner's amendment as detailed above, the rejections of claims under 35 USC 112(a), first paragraph, as set forth in the Office Action of 05/13/2021 is WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 05/13/2021 applied to claims 90, 92-99, the rejections are withdrawn in light of amendments to the claims presented herein. At the time of filing, the prior art did not teach or suggest generating stem cells from human oocytes parthenogenetically activated by high or low oxygen tension and a neuronal cell from said human stem cells intended for transplantation. Accordingly, claims are 90, 96-97 and 99 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632